Appeal from a judgment of the County Court of Otsego County (Nydam, J.), rendered August 24, 1992, convicting defendant upon his plea of guilty of the crimes of rape in the first degree, sodomy in the first degree and attempted robbery in the second degree.
Defendant’s plea allocution demonstrates a knowing, voluntary and intelligent waiver of his right to appeal from any and all rulings including the negotiated sentence. In any event, given the seriousness of the offenses and the fact that defendant pleaded guilty knowing that he would receive the sentences ultimately imposed by County Court, we find no reason to disturb the concurrent prison sentences of 4 Vi to 13 Vi years on each of the class B felonies and 1 to 3 years on the class D felony.
Weiss, P. J., Mercure, Crew III and White, JJ., concur. Ordered that the judgment is affirmed.